Per Curiam.
If the date in the officer’s return to the* summons shall be regarded as that on which the return was made, the service must have been made before that day, and, therefore, ten days before the term. So, if that is the date of service, it was ten days prior to the term; and, in either case, plaintiff in error had timely notice. The act of 1874 (10th Sess. 218) took effect upon its passage, and as it provided for a term in March, the court had authority to sit at that time. The evidence given upon the assessment of damages is not preserved in the record, and we will assume that the judgment of the court is correct. Cook v. Hughes, 1 Col. 51. There is no merit in any of the assignments of error, and the judgment of the probate court will be affirmed, with costs.

Affirmed.